303 S.W.3d 166 (2010)
STATE of Missouri, Respondent,
v.
Dane Steven JOHNSON, Appellant.
No. WD 69931.
Missouri Court of Appeals, Western District.
February 23, 2010.
*167 Alexa I. Pearson, for Appellant.
Joseph Schlozhauer, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Dane Johnson appeals his convictions for one count of burglary in the first degree, five counts of burglary in the second degree, and four counts of stealing, and consecutive sentences totaling forty-three years imprisonment. Johnson contends that the trial court erred in overruling his motion to suppress his post-arrest statements and evidence found in searches of his vehicle and home. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The convictions are affirmed. Rule 30.25(b).